DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-37 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al. (US Patent Publication No. 2017/0001921 A1).

In regard to claim 24, Gabrielson et al. disclose a method for the manufacture of a liquid composition (e.g. the nitrogen stabilizer composition is liquid composition i.e. a solid nitrogen stabilizer in a liquid carrier or a liquid nitrogen stabilizer) [Paragraph 0189] essentially consisting of a liquid carrier [Paragraph 0189], wherein the liquid carrier is an organic solvent of the type glycol ether [Paragraph 0068] and a nitrogen stabilizer [Paragraph 0189], wherein the nitrogen stabilizer is urease inhibitor [Paragraph 0051] of the type phosphoric triamide [Paragraph 0052], and optionally a dye system (e.g. other additive) [Paragraph 0189], wherein the method comprises at least the steps of:
mixing an amount of solid urease inhibitor of the type phosphoric triamide (e.g. urease inhibitor) directly in an amount of said organic solvent of the type glycol ether (e.g. liquid carrier) (e.g. the liquid nitrogen stabilizer composition may be put into the holding or storage tank 14 premixed and solvated or the apparatus may optionally include a means to feed the nitrogen stabilizer into a mixing apparatus where a liquid carrier or other additive, such as a dye is added; and,

    PNG
    media_image1.png
    474
    371
    media_image1.png
    Greyscale
maintaining the liquid composition essentially consisting of said organic solvent of the type glycol ether (e.g. liquid carrier) and said urease inhibitor of the type phosphoric triamide, and optionally a dye system, for a holding time period of at least 1 minute (e.g. up to one day) [Paragraph 0189]. The holding/storage tanks [Fig. 4] are equipped with a heating element [Paragraph 0189], and while the Gabrielson reference does not explicitly teach a holding temperature which is at least above room temperature but below the melt temperature of said urease inhibitor of the type phosphoric triamide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform heating via Gabrielson’s heating element above room temperature but below a decomposition (e.g. melt) temperature to increase dissolution. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

In regard to claims 25 and 46-47, Gabrielson et al. disclose maintaining the liquid composition essentially consisting of said organic solvent of the type glycol ether (e.g. liquid carrier) and said urease inhibitor of the type phosphoric triamide, and optionally a dye system, for a holding time period of up to one day (e.g. 24 hours) [Paragraph 0189]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regard to claim 26, Gabrielson et al. disclose holding/storage tanks [Fig. 4] equipped with a heating element [Paragraph 0189], and while the Gabrielson reference does not explicitly teach a holding temperature kept essentially constant during the holding time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform heating in the holding tank by keeping the temperature constant during the holding time to dissolve the urease inhibitor. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

	In regard to claim 27, Gabrielson et al. disclose a holding tank/mixing apparatus where the liquid carrier is mixed (e.g. stirring is applied) [Paragraph 01889].

	In regard to claim 28, Gabrielson et al. disclose a liquid composition essentially consisting of said organic solvent of the type glycol ether (e.g. liquid carrier) and said urease inhibitor of the type phosphoric triamide, and optionally a dye system [Paragraph 0189]. The liquid composition does not comprise any other substances other than an organic solvent of the type glycol ether and a urease inhibitor of the type phosphoric triamide, and optionally a dye system.

	In regard to claims 29-30, Gabrielson et al. disclose a urease inhibitor of the type phosphoric triamide is a compound of formula (I):

    PNG
    media_image2.png
    102
    182
    media_image2.png
    Greyscale

that is N-(n-butyl) thiophosphoric triamide (NBTPT) [Paragraph 0052].

	In regard to claims 31 and 34, Gabrielson et al. disclose the concentration of the urease inhibitor (e.g. phosphoric triamide) ranges from 1 to 30 weight% in liquid carrier, relative to the total weight of said liquid composition [Paragraph 0081]. The amount of organic solvent (e.g. liquid carrier) is therefore the remainder of the composition including ranges between 55 and 99 weight%, relative to the total weight of said liquid composition [Paragraph 0081].

	In regard to claims 32-33 and 45, Gabrielson et al. disclose the liquid carrier is a poly(alkylene glycol) ether of the type glycol ether of formula (II). In some aspects the glycol ether is dipropyleneglycol, monomethylether, diethyleneglycol monomethylether, triethyleneglycol monomethylether or diethyleneglycol monobutylether (DEGMBE) [Paragraph 0071].

	In regard to claim 35, Gabrielson et al. disclose an amount of organic solvent of the type glycol ether [Paragraph 0071] and wherein the liquid carrier is propylene glycol [Paragraph 0066].

	In regard to claims 36-37, Gabrielson et al. disclose wherein an additive, such as a dye is added to the liquid composition [Paragraph 0189], wherein the amount of said dye system is present in less than about 1.0 weight% [Paragraph 0094].

Response to Arguments
Applicant’s arguments, filed 02/14/2022 with respect to the rejection of the claims based on Gabrielson et al (US 2016/0075613) (GAB”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         
May 5, 2022